DETAILED ACTION
This Office Action is in response to RCE filed February 17, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Inoue et al. (US 8,333,913)
Regarding claims 1 and 4, Inoue et al. disclose a composite metal oxide semiconductor (metal oxide semiconductor formed from sputtering target of Example 23 in column 34), characterized in that the composite oxide semiconductor is a rare-earth oxide doped metal oxide (indium zinc oxide doped with ytterbium oxide); wherein the metal oxide is indium zinc oxide, indium gallium oxide, or indium gallium zinc oxide; the rare-earth oxide is praseodymium oxide and/or ytterbium oxide; a doping molar ratio of praseodymium and/or ytterbium to the indium and zinc, indium and gallium, or indium and gallium and zinc of the metal oxide is in a range from 0.002: 1 to 0.4: 1, because
(a) Yb/(Yb+In+Zn) = 7.0 atomic % (col. 34, lines 51-53),
(b) Yb/(Yb+In+Zn) = 0.07, (Yb+In+Zn)/Yb = 1 + (In+Zn)/Yb = 1/0.07 = 14.29,
(c) (In+Zn)/Yb = 13.29, and therefore,
(d) Yb/(In+Zn) = 1/13.29 = 0.075 or 0.075: 1;
there are inherently recombination centers for photo-induced carriers in the composite metal oxide semiconductor, because (a) Inoue et al. disclose all the claimed limitations, and (b) if Inoue et al. do not disclose the claimed recombination centers, claim 1 would be indefinite for not claiming a critical or essential feature to the practice of the claimed invention (claim 1), wherein the doping molar ratio of praseodymium and/or ytterbium to the indium and zinc, indium and gallium, or indium and gallium and zinc of the metal oxide is in a range from 0.02: 1 to 0.40: 1 (0.075: 1) (claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 8,333,913) in view of Tsukuba (US 8,872,179)
Regarding claim 3, Inoue et al. differ from the claimed invention by not showing that the metal oxide is indium gallium zinc oxide; a molar ratio of indium and gallium and zinc complies with the following formulas: In/(In+Zn)≥0.76, 0<Ga/In≤0.8.
Tsukuba discloses a composite metal oxide semiconductor (col. 4, lines 36-48), characterized in that the composite oxide semiconductor is a rare-earth (Pr or Yb) oxide doped metal oxide; wherein the metal oxide is indium gallium zinc oxide, because the oxide semiconductor includes In and Zn as stated on lines 37-39 of column 4, also includes Ga as a stabilizer as recited on lines 39-41 of column 4, and further includes Pr or Yb as another stabilizer as recited on lines 41-48 of column 4; the rare-earth oxide is praseodymium oxide and/or ytterbium oxide.
Since both Inoue et al. and Tsukuba et al. teach a composite metal oxide semiconductor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the indium zinc metal oxide doped with ytterbium oxide disclosed by Inoue et al. can be indium gallium zinc oxide doped with ytterbium oxide as disclosed by Tsukuba, because (a) Inoue et al. further disclose studying on InGaZnO (col. 3, lines 36-39, and col. 5, lines 11-13), (b) adding Ga to the indium zinc oxide doped with ytterbium oxide disclosed by Inoue et al would further stabilize the composite metal oxide semiconductor, and also would allow one of ordinary skill in the art to control the bandgap of the composite metal oxide semiconductor.
Further regarding claim 3, Inoue et al. differ from the claimed invention by not showing that a molar ratio of indium and gallium and zinc complies with the following formulas: In/(In+Zn)≥0.76, 0<Ga/In≤0.8.
Inoue et al. further disclose that Yb/(Yb+In+Zn) = 7.0 atomic %, and Zn/(Yb+In+Zn) = 1.5 atomic % (col. 34, lines 51-53), which suggests that In/(Yb+In+Zn) = 91.5%, which is a high indium content similar to the claimed indium content.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed ratios can be within the claimed ranges, because (a) the In/(In+Zn) ratio would determine the band gap of the oxide semiconductor, which thus should be controlled and optimized to achieve a desired band gap of the oxide semiconductor, (b) as Tsukuba discloses, Ga would also function as a stabilizer, and therefore, the ratio of Ga/In should be controlled to optimize the stability of the oxide semiconductor, and (c) the claim is prima facie obvious without showing that the claimed ranges of the ratios of In/(In+Zn) and Ga/In achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 5, Inoue et al. differ from the claimed invention by not showing that the doping molar ratio of praseodymium and/or ytterbium to the indium and zinc, indium and gallium, or indium and gallium and zinc of the metal oxide is in a range from 0.10: 1 to 0.20: 1.
Tsukuba discloses a composite metal oxide semiconductor (col. 4, lines 36-48), characterized in that the composite oxide semiconductor is a rare-earth (Pr or Yb) oxide doped metal oxide; wherein the metal oxide is indium gallium zinc oxide, because the oxide semiconductor includes In and Zn as stated on lines 37-39 of column 4, also includes Ga as a stabilizer as recited on lines 39-41 of column 4, and further includes Pr or Yb as another stabilizer as recited on lines 41-48 of column 4; the rare-earth oxide is praseodymium oxide and/or ytterbium oxide.
Since both Inoue et al. and Tsukuba disclose a composite metal oxide semiconductor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed doping molar ratio can be within the claimed range, because (a) as Tsukuba discloses, praseodymium and ytterbium would function as a stabilizer, and therefore, the doping molar ratio of praseodymium and ytterbium in Inoue et al. should be controlled to optimize the stability of the oxide semiconductor, and (b) the claim is prima facie obvious without showing that the claimed range of the doping molar ratio achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue et al. (US 7,306,861)
Yano et al. (US 2010/0295042)
Yamazaki et al. (US 9,406,808)
Yoneda et al. (US 8,581,625)
Jalan et al. (US 10,886,033)
Inoue et al. (US 8,093,800)
Inoue et al. (US 8,038,911)
Koo et al. (US 7,862,748)
Yano et al. (US 8,748,879)
Xu et al., “Trap-Assisted Enhanced Bias Illumination Stability of Oxide Thin Film Transistor by Praseodymium Doping,” ACS Applied Materials & Interfaces 11 (2019) pp. 5232−5239.
Lu et al., “Effects of praseodymium doping on the electrical properties and aging effect of InZnO thin-film transistor,” Journal of Materials Science 54 (2019) pp. 14778–14786.
He et al., “Investigation of 4f-Related Electronic Transitions of Rare-Earth Doped ZnO Luminescent Materials: Insights from First-Principles Calculations,” ChemPhysChem 21 (2020) pp. 51 -58.
Ren et al., “Effects of rare-earth erbium doping on the electrical performance of tin-oxide thin film transistors,” Journal of Alloys and Compounds 791 (2019) pp. 11-18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 21, 2022